           Case 20-32437 Document 328 Filed in TXSB on 09/10/21 Page 1 of 3
                                                                                                       United States Bankruptcy Court
                                                                                                            Southern District of Texas

                                                                                                               ENTERED
                      IN THE UNITED STATES BANKRUPTCY COURT                                                September 10, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                                  Nathan Ochsner, Clerk
                                 HOUSTON DIVISION
    In re:                             § Chapter 11
                                       §
    PERMICO MIDSTREAM PARTNERS         § Case No. 20-32437 (MI)
    HOLDINGS, LLC, et al.,             §
                                       § (Jointly Administered)
                    2
           Debtors.                    §

         ORDER AUTHORIZING THE TRUSTEE TO FILE UNDER SEAL CERTAIN
           EXHIBITS IN CONNECTION WITH THE CONFIRMATION HEARING
                             [Relates to Dkt. No. 320]

           Upon the motion (the “Motion”) 3 filed by William R. Greendyke, the Court-appointed

chapter 11 trustee (the “Trustee”) for Permico Midstream Partners Holdings, LLC and Permico

Midstream Partners LLC (collectively, the “Debtors”) for entry of an order (this “Order”),

(a) authorizing the Trustee to file the Sealed Exhibits under seal and (b) directing that the Sealed

Exhibits shall remain under seal and confidential and not be made available to anyone, without the

prior written consent of both the Trustee and Permico Energia LLC, except to (i) the Court, (ii) the

U.S. Trustee, and (iii) any other party as may be ordered by the Court or agreed to by the Debtor

and Permico Energia LLC in each case under appropriate confidentiality agreements reasonably

satisfactory to the Trustee and Permico Energia LLC that preserve the confidentiality of the Sealed

Exhibits (and any information derived therefrom), and (c) granting related relief; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this Court having found that

this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final

may enter a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of this proceeding and the Motion in this district is proper pursuant to 28


2
 The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as follows:
Permico Midstream Partners Holdings, LLC (6374) and Permico Midstream Partners LLC (7902). The location of the
Debtors’ corporate headquarters and service address is 9301 Southwest Freeway, Suite 308, Houston, TX 77074.
3
    Capitalized terms used but not otherwise defined herein have the meanings given them in this Motion.


                                                          -7-
        Case 20-32437 Document 328 Filed in TXSB on 09/10/21 Page 2 of 3




U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Motion is in

the best interests of the Debtors’ estates, its creditors, and other parties in interest; and this Court

having found that the Trustee’s notice of the Motion and opportunity for a hearing on the Motion

were appropriate under the circumstances and no other notice need be provided; and this Court

having determined that the legal and factual bases set forth in the Motion establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.     The Trustee is authorized to file under seal the Sealed Exhibits. The Sealed Exhibits

shall remain confidential, and shall not be made available to anyone, other than as provided in

paragraph 2 of this Order, without the prior written consent of the Trustee and Permico Energia

LLC or further order of the Court.

        2.     The Trustee is authorized to cause the Sealed Exhibits to be served on and made

available, on a confidential basis, to: (a) the Court; (b) the U.S. Trustee; and (c) any other party as

may be ordered by the Court or agreed to by the Trustee and Permico Energia LLC in each case

under appropriate confidentiality agreements reasonably satisfactory to the Trustee and Permico

Energia LLC that preserve the confidentiality of the Sealed Exhibits (and any information derived

therefrom).

        3.     The Trustee and any party authorized to receive the Sealed Exhibits shall be

authorized and directed, subject to Bankruptcy Local Rule 9037-1, to redact specific references to

the information set forth therein from pleadings filed on the public docket maintained in these

chapter 11 cases.

        4.     The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.




                                                 -8-
        Case 20-32437 Document 328 Filed in TXSB on 09/10/21 Page 3 of 3




       5.     The Trustee is authorized to take all actions necessary to effectuate the relief granted

in this Order in accordance with the Motion.

       6.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

   Signed: September
           October 17,10, 2021
                       2018

                                                          ____________________________________
                                                                        Marvin Isgur
                                                              United States Bankruptcy Judge




                                                -9-
